Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response of the Amendment filed on 02/25/2021.  As directed by the Amendment, claims 1, 13 and 21 have been amended. Claims 12 has been canceled. As such, claims 1-11 and 13 -21 are pending in the instant application. 
Applicant has filed Terminal Disclaimer, the previous double patenting rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Hsu on 03/11/2021.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 2/25/2021):

1. (Currently Amended) An air-filtering protection device, comprising: 
a filtering mask for being worn to filter air, wherein the filtering mask comprises a first coupling element, the first coupling element comprises an air channel and a filtering element, the air channel runs through an inner surface and an outer surface of the filtering mask, and the filtering element is disposed in the air channel; and 
an actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the filtering mask to detachably mount the actuating and sensing device to the filtering mask, wherein the actuating and sensing device is disposed and positioned on the filtering mask through the coupling elements for allowing the air to be introduced into the actuating and sensing device through the air channel to be monitored, and  further comprising at least one sensor, at least one actuating device, a microprocessor, a power controller and a data transceiver, wherein the at least one actuating device is disposed on one side of the at least one sensor and comprises at least one guiding channel, wherein the at least one actuating device is enabled to transport air by which the air flows through the at least one sensor via the at least one guiding channel, such that the air is sensed by the at least one sensor.

13. (Currently Amended) The air-filtering protection device according to claim 1, wherein the filtering mask is worn by a user, and the sensor senses the air introduced from the inside of the filtering mask into the actuating and sensing device via the coupling elements to provide air quality information including the level of pollution, humidity and temperature.

Currently Amended) The air-filtering protection device according to claim 13, wherein the filtering mask is worn by the user, and the sensor senses the air introduced from the inside of the filtering mask into the actuating and sensing device via the coupling elements to provide the level of air pollution, wherein the actuating device is enabled to discharge the air inside the filtering mask according to the level of air pollution to regulate the air quality in the filtering mask, such that a good air quality state inside the filtering mask is maintained.

21. (Currently Amended) An air-filtering protection device, comprising: 
at least one filtering mask for being worn to filter air, wherein the filtering mask comprises a first coupling element, the first coupling element comprises a filtering element, the air channel runs through an inner surface and an outer surface of the filtering mask, and the filtering element is disposed in the air channel; and 
at least one actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the filtering mask to detachably mount the at least one actuating and sensing device to the filtering mask, wherein the actuating and sensing device is disposed and positioned on the filtering mask through the couplingelements for allowing the air to be introduced into the at least one actuating and sensing device through the air channel to be monitored, and further comprising at least one sensor, at least one actuating device, at least one microprocessor, at least one power controller and at least one data transceiver, wherein the at least one actuating device is disposed on one side of the at least one sensor and comprises at least one guiding channel, wherein the at least one actuating device is enabled to transport air by which the air flows through the at least one sensor via the at least one guiding channel, such that the air is sensed by the at least one sensor.

Allowable Subject Matter
Claims 1-11 and 13-21 allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 21 have been amended and overcame the previous rejection. Specifically, claims 1 and 21 now requires two coupling elements, wherein the filtering mask comprises a first coupling element and a filtering element, wherein the first coupling element comprises an air channel, and the air channel runs through an inner surface and an outer surface of the filtering mask, wherein the filtering element is disposed in the air channel; and an actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the filtering mask to detachably mount the actuating and sensing device to the filtering mask, wherein the actuating and sensing device is mounted and positioned on the filtering mask through the coupling element elements. Zhao does not disclose the combination of a filter element disposed in the air channel in which the air channel runs through an inner and outer surface of the filtering mask, and the air channel is part of the first coupling element on the filtering mask, the actuating and sensing device comprising a second coupling element configured to engage with the first coupling element of the filtering mask to detachably mount the actuating device to the filtering mask, and the actuating and sensing device is positioned on the filtering mask.
Shen et al. (U.S. Publication 2019/0275359) discloses a respirator face mask comprises a first coupling element (Fig.1: the rise wall, on the surface of the middle shell 130, that held the filter 120), comprising an air channel (the opening of the rise wall which held the filter 120 and 
In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785